 521308 NLRB No. 75CHOCTAW MAID FARMS1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.Member Devaney, who dissented in Solar Turbines, 302 NLRB 14(1991), does not agree with the general proposition for which it is
cited by the judge here.2The General Counsel excepts to the judge's failure to order thepayment of interest as part of the make-whole remedy for the unlaw-
fully withheld wage increase. We find merit to this exception and
shall modify the recommended Order and notice accordingly.Choctaw Maid Farms, Inc. and Retail, Wholesaleand Department Store Union, AFL±CIO. Cases15±CA±11462±3 and 15±CA±11551August 31, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 26, 1992, Administrative Law JudgePhilip P. McLeod issued the attached decision. The
Respondent filed exceptions and a supporting brief.
The General Counsel filed cross-exceptions, a brief in
support, and an answering brief to the Respondent's
exceptions. The Respondent filed an answering brief to
the General Counsel's cross-exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Choc-
taw Maid Farms, Inc., Pelahatchie, Mississippi, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.1. Insert the following at the end of paragraph 2(a).``with interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987).''2. Substitute the attached notice for that of the ad-ministrative law judge. APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
inform employees that annual wageraises are being withheld because employees have se-
lected Retail, Wholesale and Department Store Union,
AFL±CIO, or any other labor organization, to represent
them.WEWILLNOT
withhold annual wage increases fromemployees at our Pelahatchie, Mississippi facility be-
cause they have chosen a union to represent them.WEWILLNOT
fail and refuse to reinstate economicstrikers who abandon a strike and unconditionally offer
to return to work before permanent replacements are
hired and/or at a time when vacancies are available.WEWILLNOT
continue to hire replacement employ-ees after strikers have made an unconditional offer to
work, thereby discriminating against those strikers.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
their rights guaranteed by Section 7 of the Act.WEWILL
grant retroactively to employees at ourPelahatchie, Mississippi facility the annual wage in-
crease due them in March 1991, plus interest.WEWILL
make whole Carolyn Stokes, Dorothy Tay-lor, Dorothy Ragsdale, Pamela Collier, and the as-yet-
unidentified woman and other unreplaced strikers who
were not reinstated on their unconditional offer to re-
turn to work, for any loss of earnings or other benefits
they may have suffered by reason of our failure to re-
instate them to the date they were reinstated, less net
interim earnings, plus interest.CHOCTAWMAIDFARMS, INC.M. Kathleen McKinney, Esq., for the General Counsel.Henry T. Arrington, Esq. and Bart N. Sisk, Esq. (Kullman,Inman, Bee, Downing & Banta, P.C.), of Memphis, Ten-nessee, for the Respondent. 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
DECISIONSTATEMENTOFTHE
CASEPHILIPP. MCLEOD, Administrative Law Judge. I heard thiscase in Jackson, Mississippi, on October 28 and 29, 1991.
The charges which gave rise to this case were filed on March
22 and April 23, 1991, in Case 15±CA±11462 and on June
3 and July 18, 1991, in Case 15±CA±11551 by Retail,
Wholesale and Department Store Union, AFL±CIO (the
Union), against Choctaw Maid Farms, Inc. (Respondent). On
May 3, 1991, a complaint and notice of hearing issued in
Case 15±CA±11462±3. On July 29, 1991, an order consoli-
dating cases and consolidated complaint issued in the above-
captioned cases which alleges, inter alia, that Respondent
violated Section 8(a)(1) and (3) of the National Labor Rela-
tions Act (the Act), by stating to employees that their annual
wage raise was being withheld because of their activities and
sympathies on behalf of the Union, by withholding an annual
wage increase because of those activities, and by failing and
refusing to reinstate or rehire employees following a walkout
despite their unconditional offer to return to work.In its answer to the consolidated complaint, Respondentadmitted certain allegations including the filing and serving
of the charges; its status as an employer within the meaning
of the Act; the status of the Union as a labor organization
within the meaning of the Act; the status of certain individ-
uals as supervisors and agents of Respondent within the
meaning of Section 2(11) of the Act; and the fact that em-
ployees engaged in a strike and later made an unconditionaloffer to return to work.At the hearing, the complaint was amended to include anallegation that certain individual employees made uncondi-
tional offers to return to work on a date earlier than the other
employees and an allegation that as Respondent was hiring
replacements for the striking employees, it stated to prospec-
tive employees that any individual who had participated in
the strike would not be allowed to apply for employment
with Respondent. Respondent amended its answer to deny
these additional allegations.At the trial herein, all parties were represented and af-forded full opportunity to be heard, to examine and cross-ex-
amine witnesses, and introduce evidence. Following the close
of the trial, counsel for General Counsel and Respondent
both filed timely briefs which have been duly considered.On the entire record in this case and from my observationof the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONChoctaw Maid Farms, Inc. is, and has been at all timesmaterial herein, a Mississippi corporation which operates
poultry processing and distribution plants at various locations
in Mississippi. In the course and conduct of its business, Re-
spondent annually sells and ships from its Mississippi facili-
ties products valued in excess of $50,000 directly to cus-
tomers located outside the State of Mississippi.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act.II. LABORORGANIZATION
Retail, Wholesale and Department Store Union, AFL±CIOis, and has been at all times material herein, a labor organi-
zation within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. BackgroundRespondent operates poultry processing and distributionplants at Carthage, Forest, Crystal Springs, and Pelahatchie,
Mississippi. Only the Pelahatchie facility is involved in these
proceedings.On August 24, 1990, the Union filed a petition with theBoard seeking to represent employees at the Pelahatchie fa-
cility. On October 19, an election was conducted in which
the vote was 178 to 89 in favor of union representation. Re-
spondent filed timely objections to the election which were
overruled by the Regional Director for Region 15 on April
12, 1991. Respondent filed exceptions and the Board re-
manded the case to Region 15 for an evidentiary hearing on
portions of the objections.B. The Failure to Grant an Annual Wage IncreaseEmployee Margaret Seaberry testified that one day in earlyMarch 1991, Respondent CEO Paul Carter was walking
through the facility with Plant Manager Jessie Prestage.
Seaberry, who was with employee Mary Ann Walton, called
Carter over and asked him when employees were going to
get their annual raise. According to Seaberry, whom I credit,
Carter responded, ``The Union changed all that.'' As Carter
started to walk away, Seaberry commented that she was
looking for that raise. Carter answered that he needed a raise
too.Walton corroborates Seaberry that in response toSeaberry's question about a raise, Carter responded, ``the
Union had changed all that.'' Walton testified that after the
exchange between Seaberry and Carter, Walton stated, ``Yes,
we are looking for a raise.'' Walton testified credibly that in
response to her remark, Carter stated she would ``have to go
through the Union'' for her raise. Carter was not called to
testify, and Plant Manager Prestage could not specifically re-
call the conversation. I credit both Seaberry and Walton.Employees Geneva McNair and Willie Cager testified con-cerning conversations they had with Supervisor Olan Sulli-
van in March regarding raises. McNair testified that in the
first conversation, which occurred approximately March 11,
1991, she asked Sullivan when the employees were going to
get a raise. A group of employees were present during this
conversation, and nonsupervisory employee Cager spoke up
and said the employees were not going to get a raise.
McNair, however, repeated the question to Sullivan. McNair
testified credibly that Sullivan laughed and said the employ-
ees were not going to get a raise because ``you have every-
thing tied up with the Union.'' Cager corroborates McNair,
and I credit their testimony. Sullivan, who was called by Re-
spondent, could not recall any particular conversation with
any particular employee. Sullivan admitted, however, telling
employees when asked that employees were not receiving a
raise because ``the Union and the plant had it tied up in
court, and they were negotiating on what to do on this
thing.'' 523CHOCTAW MAID FARMSCager testified to a second conversation with Sullivanwhich occurred approximately March 20. According to
Cager, he called Sullivan over and said, ``Olan, we aren't
going to get a raise because of the Union, are we?'' Cager
testified credibly that Sullivan answered, ``no,'' that the
Union was in court over all this and the employees would
have to wait until this blew over to see if they would get
a raise. Although it presents a slightly different version, Sul-
livan's own testimony concerning his remarks to employees
tends to strengthen rather than detract from Cager's testi-
mony. I credit Cager.With the exception of 1991, production employees at Re-spondent's Pelahatchie, Carthage, and Forest facilities have
received annual pay raises each year since 1986. These raises
have been awarded in March of each year, and the increases
have been the same for employees at each of the three facili-
ties. On March 25, 1991, employees at Forest and Carthage
received an annual wage increase in the same amount as that
given the previous year. Respondent admits that only the
Pelahatchie employees did not receive the wage increase in
1991. Operations Manager Duffy McKenzie testified that the
decision not to grant the increase at Pelahatchie was based
solely on Respondent's ``potential bargaining obligation''
with the Union.Employees Pamela Collier and Ilene Johnson testified thaton April 3, 1991, they had a conversation with CEO Carter
about employees not having received a raise. Collier testified
she asked Carter why employees did not get a raise in
March. Collier testified credibly Carter responded that he did
not know, but that ``as soon as we get this union thing over
with, we will know from there.'' Johnson testified Carter
also stated in response to Collier's question about raises,
``we messed that up when we got the union in.'' While Col-
lier did not testify to that remark by Carter, Carter was not
called as a witness by Respondent to deny Johnson's testi-mony. The testimony of Collier and Johnson is in no way
mutually exclusive. While Johnson's affidavit to the Board
given 1 day after the event is also silent concerning the com-
ment by Carter that employees had ``messed up,'' Johnson's
testimony and her statement given to the Board are also not
mutually exclusive or inconsistent. Any doubts I may have
had about Johnson's testimony at the time must also be bal-
anced against the fact that Respondent did not call Carter as
a witness to deny Johnson's testimony. Considering all of the
above, I credit both Collier and Johnson, and I find that
Carter made the remarks attributed to him by both Collier
and Johnson.C. May 17: The Strike by EmployeesOn Friday, May 17, 1991, at about 10 a.m., 56 of Re-spondent's employees in the evisceration and cut-up depart-
ments walked off the job. Testimony concerning conversa-
tions between employees reflects that the primary purpose of
the walkout was to get supervisors and management to listen
to employee concerns about heat, lack of fans, and long
hours worked by employees. I credit the testimony of em-
ployee Katie Foster that as she was walking out, she in-
formed Plant Manager Prestage that employees were walking
out because of the working conditions and the long hours.
According to Pamela Collier, Prestage also allegedly told the
strikers as they left the premises, ``If you walk out, don't
come back.'' Plant Manager Prestage admitted that he wasin the hallway through which employees walked out, but hedenied talking to any employees. Operations Manager
McKenzie also testified that Respondent was not given any
reason why the employees walked out.I place no great significance on Prestage's alleged remarkto strikers, ``don't come back,'' nor on McKenzie's assertion
that Respondent was given no reason for the walkout. Coun-
sel for General Counsel does not allege Prestage's remark to
violate the Act. Nor does counsel for General Counsel con-
tend that Respondent took any action to terminate striking
employees. On the other hand, in spite of McKenzie's testi-
mony, Respondent does not deny that the walkout was moti-
vated by working conditions and was an economic strike. In-
deed, Respondent acknowledges that it was an economic
strike, and treated employees as strikers when it hired perma-
nent replacements. It is clear that regardless of the testimony
on these points adduced by the parties, the walkout was in
fact motivated by working conditions; Respondent was aware
of this fact; and employees were economic strikers.After walking out of the facility, employees went to theparking lot where they appointed Katie Foster as their
spokesperson. The employees then decided to report back to
work at their regularly scheduled time on Monday, May 20.During the afternoon on May 17, Foster tried several timesto telephone and speak to Plant Manager Prestage. Each time
she called, Foster was able to speak only with the plant secu-
rity guard who told Foster that Prestage was either out of the
plant or unavailable.D. May 17: Respondent Begins to Hire ReplacementsSoon after employees left the plant, Operations ManagerMcKenzie instructed Personnel Manager Diane Watts and
Director of Human Resources Ricky Rayborn to put togethera list of the employees that had walked out. After consulting
with counsel and concluding that employees who walked out
could be permanently replaced, Respondent began the proc-
ess of hiring replacement employees. Respondent began to
telephone practically every individual who had an application
on file. Respondent also asked current employees who had
not walked out for names of individuals to contact about
coming to work.Personnel Manager Watts claimed that some people werehired on Friday, May 17. She further testified, however, that
people contacted by telephone on Friday were instructed to
attend a mass orientation on Saturday morning, May 18. Ac-
cording to Watts, people who were contacted by telephone
on Friday but stated they would be unable to attend the ori-
entation on Saturday were nevertheless told ``they had a
job'' and were told that necessary paperwork would be com-
pleted when they reported to work on Monday morning at
6 a.m. I do not credit this portion of Watts' testimony for
several reasons, including my observation of her as a wit-
ness. Further, this claim is altogether illogical and contrary
to any sound business practice. Respondent was planning a
mass hiring and orientation on Saturday morning, May 18.
Since Respondent might well have all the employees it need-
ed Saturday morning, there was no reason for Respondent to
tell people on the telephone on Friday that they ``had a job.''Personnel Assistant Richard Taylor testified credibly thathe was told by Watts to begin telephoning individuals who
had applications on file and to tell them that Respondent was
hiring. Taylor was also instructed to tell individuals to come 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1As a result of the stipulation, none of these individuals werecalled to testify.to the plant Saturday morning, May 18, and if they knewanyone else who wanted to work, to inform them that Re-
spondent was hiring. I conclude that on Friday afternoon,
May 17, Respondent's focus was on getting the word to as
many people as possible of the mass hiring and orientation
meeting which was planned for the next morning. Further, I
conclude that even if prospective employees were told by
Respondent on Friday afternoon that they ``had a job'' if
they could not attend the Saturday orientation meeting, such
a statement by Respondent merely constituted an offer of
work. It does not constitute proof of acceptance by the pro-
spective employee which is necessary to establish that indi-
vidual as a permanent replacement.E. May 18: Individual Offers to Return to WorkAt the trial herein, the parties stipulated that on May 18,striking employees Carolyn Stokes, Dorothy Taylor, and
Dorothy Ragsdale came to the plant ``to check on their job
status.''1Personnel Assistant Taylor testified that on Saturday morn-ing, May 18, between 7:30 and 8 a.m., employees Pamela
Collier, Dorothy Taylor, and Dorothy Ragsdale came into the
personnel office, stated they wanted to check on their jobs,
and asked Taylor if they still had jobs. Taylor testified with
certainty that these individuals came in and spoke to him be-
fore Taylor went into the breakroom with applications for
prospective employees waiting to be hired as permanent re-
placements. Collier testified consistently with Taylor that sheand Ragsdale went to the facility about 7 a.m. Collier testi-
fied somewhat more specifically than Taylor that she told
Taylor she was there to see about getting her job back. I
credit Collier. I also credit Collier that Richard Taylor stated
in response that they would have come back on Monday.Personnel Assistant Taylor also testified that while Re-spondent was still getting the paperwork ready for prospec-
tive employees, a man and his daughter came into the per-
sonnel office. The man requested his daughter's job back.
Taylor testified credibly that in response to this, Personnel
Manager Watts told the man and his daughter that the people
who walked out on Friday would have to wait until Monday.Personnel Manager Watts admitted that a group of threeemployees, including Dorothy Ragsdale, came to the plant
Saturday to check on their jobs. Watts testified she spoke
with the group and told them that they had been permanently
replaced. According to Watts this conversation occurred after
the mass orientation session on Saturday morning. I do not
credit Watts concerning the timing of this conversation. Col-
lier testified credibly that she went to the plant at about 7
a.m., Saturday morning. Personnel Assistant Taylor places
the time of the three employees' arrival at about 7:30 or 8
a.m., but in any event prior to the meeting where mass hiring
and orientation took place. I credit the mutually consistent
testimony of Collier and Taylor.There are no magic words necessary to be used by a strik-ing employee who choses to abandon the strike and offers
to return to work. The credible testimony of employee Col-
lier makes it clear that she asked about getting her job back.
Since Personnel Assistant Taylor or Personnel Manager
Watts, or both, told employees that they would have to comeback on Monday, there was no particular reason for other in-dividuals with them to go through the formality of notifying
Respondent they wished to return to work. It was clear by
their actions, both individually and as a group, that employ-
ees who returned to the plant Saturday morning wanted to
return to work. By so doing, they had effectively commu-
nicated to Respondent that they were abandoning any strike
and unconditionally offering to return. I so find.Employee spokesperson Katie Foster testified that between8 and 9 a.m., on Saturday, May 18, she too went to the plant
because she had been unable to reach Plant Manager
Prestage by telephone. When she arrived, Foster asked the
security guard if she could speak with Prestage. The guard
told Foster that he did not believe Prestage was available and
that Prestage was ``real tied up hiring new people.'' Foster
saw Personnel Assistant Taylor coming from the breakroom,
and spoke with him. Foster asked Taylor what was going on.
Taylor told Foster that Prestage was busy. Foster asked what
employees were suppose to do about reporting to work on
Monday. Taylor responded that he knew they were supposed
to report back to work on Monday, but that he had not heard
anything else specifically. Foster left without getting to speak
to Prestage.F. May 18: Mass Hiring of Replacements andOrientationPersonnel Manager Watts testified that on Saturday morn-ing May 18, beginning at 8 a.m., she conducted a meeting
with people during which they were hired en masse. An ori-
entation session followed. Witnesses presented by both coun-
sel for General Counsel and Respondent testified that the
meeting began by Watts announcing to the assembled group
that everyone ``was hired.'' Respondent then distributed ap-
plications, tax forms, and other personnel documents which
it had the individuals complete. The record reflects that 82individuals were hired Saturday morning and participated in
the mass orientation. Each of them was compensated for 1
hour. Counsel for General Counsel does not dispute the fact
that during this meeting, the newly hired employees were as-
sured that they had ``permanent jobs.'' Finally, the group
was told to report for work Monday morning between 6:15
and 6:30 a.m., so Respondent could ``place'' the employees
in particular jobs.Counsel for General Counsel offered the testimony of Re-gina Guy, an applicant who was hired during the meeting on
Saturday morning, who testified that after Watts began the
meeting by telling everyone present that they were hired, Di-
rector of Human Resources Rayborn then told the assembled
group that he was going to read a list of names and anyone
whose name was on the list would have to leave or be es-
corted out by police. Guy testified that one or two individ-
uals got up and left when Rayborn read from the list of
names. Guy admitted that she did not know the names of
these individuals who got up and left.Rayborn was not called by Respondent to deny Guy's tes-timony. I have no doubt that Rayborn made the statements
attributed to him by Guy. Her testimony is effectively cor-
roborated by Personnel Assistant Taylor and Helen Ragsdale.
I have considerable doubt, however, about whether any em-
ployees who walked out on Friday were present in the meet-
ing and left as a result of remarks by Rayborn. Regina Guy
testified Rayborn read from this list but could not recall any 525CHOCTAW MAID FARMS2Testimony reflects that on two or three occasions that morning,employees who had walked out on Friday were told they had been
``fired.'' It is clear, however, that none of the employees were fired
or terminated. It is also clear that the assembled group was notified
by management officials that they had actually been ``permanently
replaced'' and that they had certain recall rights. Counsel for Gen-
eral Counsel specifically represented that no finding is sought con-
cerning remarks to employees that they had been ``fired'' and no
finding is made.of the names he read and did not know anyone who left. Per-sonnel Assistant Taylor testified Rayborn read from a list of
names, but did not indicate whether anyone left after
Rayborn read from the list. Helen Ragsdale specifically testi-
fied that no one left after Rayborn read from the list. Re-
spondent is correct that the identity of the 56 strikers has
never been in dispute. Yet counsel for General Counsel did
not call any of the 56 to testify that they were present and
left the breakroom on Saturday morning as a result of any-
thing said by Rayborn. It would not have been particularly
difficult for counsel for General Counsel to locate such em-
ployees if they existed. Counsel for General Counsel, how-
ever, offered no witness who was affected by this remark.G. May 20: Employees Offer to Return En MasseEmployees from the evisceration department who walkedout normally started work at 6 a.m., whereas employees in
the cut-up department normally started at 7 a.m. Employee
Spokesperson Foster testified that she arrived at Respond-
ent's facility at about 5:50 a.m. on Monday morning, May
20. Between 5:55 and 6 a.m., a group of employees ap-
proached the guard shack. The guard told the employees that
they were not welcome on the property and that they had
been fired.2Director of Human Resources Rayborn thencame out and met the employees, informed them that they
had been permanently replaced, and wrote down the name of
everyone that was in the group.Employees who normally reported for work at 7 a.m.began to arrive and assemble at the plant between 6:45 and6:50 a.m. It appears the entire group then approached the
guard shack once again. Rayborn again came out and made
a list of the people present. CEO Carter, Operations Manager
McKenzie, and Plant Manager Prestage all came out, met
with the returning employees, and answered their questions.
Employees were informed of their recall rights. There is real-
ly no question, and indeed Respondent admits, that the em-
ployees who walked out on Friday, May 17, all made an un-
conditional offer to return to work on Monday morning May
20. Indeed, a list was created by Respondent noting the name
of each returning striker and the time when they ``surren-
dered'' to Respondent.H. May 20: Hiring of Additional EmployeesbyRespondent
In its posttrial brief, Respondent admits, ``It is undisputedthat the company continued to take applications through
Monday, May 20, 1991.'' During her testimony, Personnel
Manager Watts was asked whether any people were hired on
Monday, May 20. Watts answered that Respondent did ``pa-
perwork on some people Monday.'' Watts continued:We had had several people that had called and that wehad called on Saturday and Friday toÐthat we were
going to hire and they said that they couldn't come on
Monday morning.... We 
promised them a job, butwe didn't actually do their paperwork.... 
They start-ed to work. We started them at 6 a.m. on Monday.According to Watts, everyone Respondent hired had been of-fered jobs prior to 6 a.m. Monday. I have no doubt whatever
that Watts' testimony was fabricated to be consistent with
Respondent's position in this proceeding. For reasons which
will become clear below, I find Watts wholly incredible on
this point.Personnel Assistant Taylor testified that on the morning ofMay 20, Personnel Manager Watts told him Respondent
needed to hire some more people in order to avoid having
to go to the walkout list to make sure Respondent had
enough employees to work that day. Taylor testified credibly
that although Respondent hired a number of people long after
6 a.m. on May 20, Personnel Manager Watts told Taylor to
put 6 a.m. on these new employees' timecards as the time
that they started work. Taylor testified that Respondent hired
Maranda Donald, Adrian Nelson, Karen Stubbs, Patricia
Holloway, Bruce Walker, Judy McLemore, Wanza (Janzia)
Watson, and ``a number of people'' after 6 a.m., Monday.
While Taylor's testimony is not completely accurate as to
every individual, in many cases his testimony is accurate and
is corroborated by the individuals themselves, as more fully
discussed below. According to Taylor, it was around 10:30
a.m. when Watts finally decided that Respondent ``had
enough people to replace the walkouts and didn't need to
hire anymore.''Respondent argues that Taylor should be discredited sincehe had an axe to grind with Respondent as a result of being
discharged. No doubt Taylor felt animosity toward Respond-
ent for being discharged, but for the most part Taylor exhib-
ited that animosity by telling the truth about Respondent's
hiring practices on the morning of May 20. As with most
witnesses, Taylor's testimony is to some extent inaccurate.
Taylor identified Gloria McNair and Bruce Walker as indi-
viduals hired on May 20. McNair and Walker actually at-
tended the mass orientation meeting on Saturday, May 18,
filed applications, and were compensated for attending that
meeting. The testimony of several employee witnesses, how-
ever, considered both individually and collectively, leaves no
room for doubt about the fact that Respondent decided to
hire additional employees on Monday morning, May 20, to
make sure there would be no room for people who walked
off the job on Friday, and that Respondent hired these new
employees after the strikers' unconditional offer to return to
work.Adrian Nelson testified that she heard on Friday, May 17,Respondent was hiring. Nelson had not previously applied
with Respondent. On Monday morning, while on her way to
work for another employer, Nelson decided to go to Re-
spondent's facility and put in an application. Nelson testified
that she had not spoken with anyone at Respondent prior to
that Monday. According to Nelson, she arrived at the plant
about 5:45 a.m. and went first to the security guard, who she
asked if Respondent was hiring. The guard told Nelson
``yes,'' and told her where to park. Nelson also testified that
she saw Katie Foster, Della Fletcher, and Charlene Hollis, 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Operations Manager McKenzie testified that at some point duringthe morning of May 20, he spoke with Supervisor Shirley Norwood
in the breakroom concerning Adrian Nelson. According to
McKenzie, Norwood told him that Nelson had worked for the Com-
pany before and had been a good employee. McKenzie claims he
then approached this individual, whom he believes to have been Nel-
son, and told the individual that Respondent had a job for her.
McKenzie claims this conversation occurred before the strikers re-
turned. I am not at all convinced that this conversation ever occurred
as described by McKenzie. Whether it did or not, however, I credit
Nelson that when she left the facility for a time between 8 and 8:30
a.m. that morning, no one had offered or promised her a job. The
record is clear that by that time, the strikers had made an uncondi-
tional offer to return to work.4It appears that Judy Renee, Renee Busby, and Judy ReneeMcLemore are all the same person. Personnel Assistant Taylor iden-
tified Judy McLemore as one of the individuals hired on Monday,
May 20. Holloway identified Renee Busby. McLemore's application
dated May 20 reflects the first name Judy Renee, and lists as the
person to contact in case of emergency as her mother, Judy Busby.
Accordingly, I find that all of these names apply to the same person.5The applications of McLemore, Watson, Nelson, Holloway,Stubbs, Donald, and Chambers are all dated May 20. Further, all of
their timecards were handwritten with starting times as 6 a.m. May
20 rather than machine stamped, as Personnel Assistant Taylor testi-
fied he was told to do so.6Respondent's own treatment of these individuals in this mannertends to reinforce the conclusion that Respondent knew these indi-
viduals were making an unconditional offer to return on that Satur-
day morning.7One witness, Margaret Seaberry, was called by counsel for Gen-eral Counsel and testified that she had not been contacted about re-
turning to work. Seaberry's reinstatement folder, however, contains
a note which reads:Margaret called todayÐ7±9±91. Does not plan or want to come
back to workÐis working at McCarthy Farms.I find that Respondent acted lawfully in not contacting Seaberry
after having been advised that she had accepted employment else-
where.Two strikers, Anita Davis and Mary Ann Walton offered testi-mony the essence of which was that when they were recalled to
work, they were not returned to their former positions although the
former positions were either available at the time or later became
available. I note, however, that the complaint contains no allegation
that employees were not properly reinstated to their former positions.
The record also reflects that at least in the case of Walton, she was
transferred back to her former position even before the trial herein.among others, all of whom had walked out on Friday, al-ready standing on the premises when she arrived. Nelson
went to the breakroom where she saw other individuals look-
ing for jobs, including Patricia Holloway, Sandra Johnson,
Jackie Agee, and Karen Stubbs.Between 8 and 8:30 a.m., Nelson left Respondent's facilityto go home and tell her mother where she could be located.
Nelson testified credibly that at the time she left the facility,
no one from the personnel department had spoken with Nel-
son, and no one had offered or promised her a job. Nelson
returned to the facility at about 8:35 a.m. She went back to
the breakroom and waited. Nelson was finally taken into the
personnel office at around 10:30 to 11 a.m.3Nelson testifiedcredibly that she was the last person taken into the personnel
office and hired that morning. According to Nelson, about 20
people were taken into the personnel office before her that
morning including Karen Stubbs, Patricia Holloway, Wanza
(Janzia) Watson, Jackie Agee, Lindsey Wilson, and Rhonda
Moore. Nelson's testimony thus tends to corroborate that of
Personnel Assistant Taylor, while it too is corroborated both
by testimony and by documentary evidence. For example, the
applications of Patricia Holloway and Karen Stubbs are both
dated Monday, May 20. Thus, Personnel Assistant Taylor
and Adrian Nelson both identified Holloway as someone
who was hired on Monday, May 20. Not only is Holloway's
application dated Monday, May 20, but she herself testified
that she was not hired until sometime after 11 a.m.Patricia Holloway testified that she went to Respondent'sfacility on Saturday, May 18, after being told by her sister
that Respondent was hiring. Holloway arrived at the facility
at about 10 a.m. and asked if Respondent was still hiring.
Holloway testified credibly that she was told Respondent was
still hiring but that she should come back Monday, May 20.
Holloway also testified credibly that while at the facility on
Saturday, no one offered her a job or told her she had a job.
Holloway returned to Respondent's facility on Monday, May
20, about 7 a.m., and was told to wait in the breakroom.
Holloway filled out an application for the first time that
morning along with Renee Busby.4Holloway testified thatshe was not hired until sometime between 11 a.m. and 12
noon. Although Adrian Nelson and Holloway were both
hired much later in the morning, both were paid as havingstarted work at 6 a.m., on May 20. Their timecards weresimply handwritten as having started at that time, as Person-
nel Assistant Taylor testified he was told to do with several
individuals.In conclusion, based on the composite testimony of Per-sonnel Assistant Taylor, Adrian Nelson, Patricia Holloway,
and other employee witnesses including Regina Guy and
Helen Ragsdale, I find that on Monday morning, May 20,
Respondent hired at least 11 new employees after striking
employees had made an unconditional offer to return to
work. These 11 are Judy Renee McLemore/Busby, Wanza
(Janzia) Watson, Adrian Nelson, Sandra Johnson, Patricia
Holloway, Jackie Agee, Karen Stubbs, Lindsey Wilson,
Rhonda Moore, Maranda Donald, and Willie Chambers.5I. June 13 to Mid-August: Reinstatement of StrikersUsing the ``surrender list'' produced by Rayborn on Mon-day, May 20, Personnel Manager Watts prepared a separate
folder for each of the strikers which she numbered from 1
to 56 based on the order in which they ``surrendered.'' The
first employees on the list were the employees who reported
to the facility on Saturday, May 18, to inquire about their
jobs.6Beginning on June 13, 1991, strikers were offered rein-statement. There is no dispute about the fact that Respondent
went through the list of strikers in numerical order and began
calling them, as vacancies occurred, to see if they would re-
turn to work. If Respondent was unable to reach a particular
striker, that person was temporarily bypassed and Respondent
continued through the list. Notations were made as to when
the striker was called and what response, if any, was given.On August 12, Respondent mailed a letter to all remainingstrikers informing them that positions were available in the
cut-up department and that they should contact Respondent
on August 19 about returning to work.All strikers who wished to return to work were reinstatedby the end of August.7 527CHOCTAW MAID FARMSI find these incidents isolated, and inasmuch as the complaint con-tains no allegation concerning Respondent not properly reinstating
strikers to their former positions, I shall make no such finding.Analysis and ConclusionsIn October 1990, employees at Respondent's Pelahatchiefacility voted two-to-one in favor of union representation. As
Respondent's objections to the election were pending before
the Board, the time for employees to receive an annual wage
increase in March or April began to approach. Throughout
March, various employees asked supervisors and manage-
ment officials whether they would get the annual wage in-
crease. Respondent CEO Paul Carter told employees, ``The
Union changed all that'' and that employees would ``have to
go through the Union'' for their raises. Supervisor Olan Sul-
livan told employees they were not going to get the annual
raise because ``You have everything tied up with the Union''
and because ``The Union and the plant had it tied up in
court, and they were negotiating on what to do on this
thing.'' Sullivan also told employees they would not get the
raise because the Union was in court over it and employees
would have to wait until the issue ``blew over'' to see if they
would get a raise.Respondent admits it withheld a wage increase from em-ployees at the Pelahatchie facility solely because of its ``po-
tential bargaining obligation'' with the Union. The record is
clear that production employees at Pelahatchie, as well as the
Carthage and Forest facilities, have received annual pay
raises every year since 1986. The increases have been the
same for employees at each of the three facilities. On March
25, 1991, employees at Forest and Carthage received an an-
nual wage increase in same amount as that given the pre-
vious year. Only the Pelahatchie employees did not receive
the wage increase in 1991.In early April, CEO Carter was again asked about the raiseby employees. Carter informed employees that ``as soon as
we get this union thing over with, we will know from
there.'' Referring to raises, Carter also told employees they
``messed that up when we got the Union in.''Regarding the raise, Respondent argues in its posttrialbrief:The company made the decision not to grant the in-crease in March because it recognized that if its objec-
tions were dismissed, the company would have a bar-
gaining obligation retroactive to the date of election onterms and conditions of employment for employees at
the Pelahatchie facility. Thus, any unilateral change in
the terms and conditions of employment (including a
pay increase) for the Pelahatchie employees prior to thefinal resolution of the objections would have been an
unfair labor practice.Board law in this area, however, is quite clear. As theBoard stated in Baker Brush Co., 233 NLRB 561, 562(1977):[T]he annual granting of similar wage increases hadbeen a customary practice of Respondent through the
years and, as such, was clearly a condition of employ-
ment.... 
Accordingly, Respondent would not havebeen legally restrained from granting the promised in-crease if the union had been certified, but rather wouldhave had a legal obligation to pay it.... 
The Board,with Court approval, has consistently held that an em-
ployer who withholds pay raises from employees who
have chosen a union as their bargaining representative
violates the Act if the employees otherwise would have
been granted the raises in the normal course of the em-
ployer's business. Florida Steel Corp., 220 NLRB 1201(1975), enfd. 538 F.2d 324 (4th Cir. 1976).As acknowledged by Respondent, it was Respondent'spractice to grant annual pay raises to employees at
Pelahatchie, Carthage, and Forest. The increases have even
been for the same amount at each of three facilities. I find
that, as such, these annual wage increases had become a con-
dition of employment. Employees at Forest and Carthage re-
ceived the annual wage increase in 1991, while only the em-
ployees at Pelahatchie, who had voted to be represented by
the Union, had the raise withheld from them. It is quite clear,
and in fact Respondent effectively admits, that employees at
Pelahatchie would have been granted the raise in the normal
course of the Employer's business in 1991 had they not cho-
sen the Union to represent them. There is simply no merit
whatever to Respondent's claim that it would have been
guilty of a unilateral change by granting this established
wage increase. Moreover, it is clear that Respondent used the
opportunity of withholding the raise to blame this on the
Union. Referring to annual raises, CEO Carter told employ-
ees that ``The Union changed all that'' and employees
``messed that up'' when they elected the Union. I find that
Respondent's statements to employees concerning its failure
to grant an annual wage increase, as well as Respondent's
withholding of the wage increase itself, violate Section8(a)(1) of the Act.On Friday, May 17, 1991, 56 employees in the eviscera-tion and cut-up departments at Pelahatchie walked off the job
to protest working conditions. As such, these employees
were economic strikers subject to being permanently re-
placed, but with reinstatement rights clearly defined by
Board precedent.After consulting with counsel and concluding that employ-ees who walked out could be permanently replaced, Re-
spondent began the process of hiring replacement employees.
On Friday afternoon, May 17, Respondent attempted to con-
tact as many people as possible to inform them of a mass
hiring and orientation meeting planned for the next morning.
I do not credit Respondent's claim that prospective replace-
ments were promised jobs on Friday, May 17. Moreover, I
find that even if certain prospective employees were told by
Respondent on Friday afternoon that they ``had a job,'' such
a statement by Respondent merely constituted an offer of
work. In order for a prospective employee to be considered
a permanent replacement, the putative replacement must first
accept the employer's offer of permanent employment. SolarTurbines, 302 NLRB 14 (1991). The burden of proof isclearly on the employer to establish the hiring of a perma-
nent replacement. Associated Grocers, 253 NLRB 31 (1980),and cases cited therein. Respondent's offer of work to pro-
spective employees does not constitute proof of acceptance
by the prospective employee which is necessary to establish
that individual as a permanent replacement. 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8I defer to the compliance stage of this proceeding whether theyet-unidentified woman who returned with her father can be identi-
fied.On Saturday morning, May 18, striking employees Caro-lyn Stokes, Dorothy Taylor, Dorothy Ragsdale, and Pamela
Collier, as well as one unidentified woman who came with
her father, came to Respondent's plant to inquire about re-
turning to work. I find that these employees came to Re-
spondent's facility prior to the meeting where mass hiring
and orientation took place. By their actions, both individually
and as a group, employees who returned to the plant Satur-
day morning effectively communicated to Respondent that
they were abandoning the strike and unconditionally offering
to return to work. I so find. Since these individuals aban-
doned the strike and offered to return to work at a time when
there were clearly vacancies available, I find that Respondent
violated Section 8(a)(1) and (3) of the Act by refusing to re-
instate those employees.8I do not find that Employeespokesperson Katie Foster's return to the plant on Saturday
morning constituted abandonment of the strike and an offer
to return by all striking employees. Foster never spoke to
Plant Manager Prestage, and there is no indication that in her
conversation with Personnel Assistant Taylor she made an
offer on behalf of all striking employees to return to work.
It is entirely possible that in going to the plant on Saturday
morning, Foster may have been going to discuss working
conditions which lead employees to walk out. Accordingly,
I find the record is not sufficient to support a finding that
Foster made an unconditional offer to abandon the strike and
return to work on behalf of all striking employees.On Saturday morning, May 18, Respondent conducted ameeting during which replacements were hired en masse and
an orientation session was conducted. Eighty-two permanent
replacements were hired Saturday morning. During that
meeting, Director of Human Resources Ricky Rayborn told
the assembled group at one point that he was going to read
a list of names, and anyone whose name was on the list
would have to leave or be escorted out by police. The record
evidence is not sufficient, however, to support a finding that
anyone was adversely affected by this remark. Counsel for
General Counsel amended the complaint at the trial herein to
allege that by Rayborn's remark, Respondent stated to pro-
spective employees that any individual who had participated
in the strike would not be allowed to apply for employment
with Respondent. I cannot agree with counsel for General
Counsel that this was the effect of Rayborn's remark. Nor
do I believe that prospective strike replacements would nec-
essarily or even reasonably interpret Rayborn's remark in the
same way that counsel for General Counsel does. Rayborn
never said that strikers would not be rehired by Respondent.
What Rayborn did say was clear and simple, that if certain
individuals were present whose names appeared on the list
which he was going to read, they would have to leave the
premises. What reasonable interpretation prospective employ-
ees might have given to that is sufficiently ambiguous that
no finding of a violation is warranted. I shall dismiss that al-
legation from the complaint.Employees who walked out on Friday, May 17, and whohad not already done so, make an unconditional offer to re-
turn to work on Monday morning, May 20. Although Re-
spondent had already hired more permanent replacementsthan the number of employees who had walked out, Re-spondent decided to hire additional employees to make sure
there would be no room for people who walked off the job
on Friday. On Monday morning, May 20, Respondent hired
11 new employees after striking employees made an uncon-
ditional offer to return to work. Eleven striking employees
were thereby discriminated against by not being offered
available positions on Monday, May 20. I find that by hiring
additional employees on Monday morning, May 20, rather
than reinstating strikers who had made an unconditional offer
to return to work, Respondent discriminated against employ-
ees in violation of Section 8(a)(1) and (3) of the Act.I agree with Respondent that at the trial herein and in itsposttrial brief, counsel for General Counsel seems to imply
that Respondent had to hire the exact number of permanent
replacements as the number of strikers, and that Respondent
must be able to designate which permanent replacement re-
placed which striker. Counsel for General Counsel apparently
argues that because Respondent hired more replacements
than there were strikers and because Respondent is unable to
designate a particular replacement as having replaced a par-
ticular striker, the replacements were not true permanent re-
placements. In her posttrial brief, counsel for General Coun-
sel argues:Respondent's sole purpose has not been to keep itsbusiness running. The Respondent discriminatorily and
with animus, hired almost twice as many individuals as
walked out with the stated purpose of not recalling the
walkouts.Counsel for General Counsel argues it should be foundthat ``Respondent unlawfully hired all of the replacements.''
I am not persuaded by this argument for several reasons. If
striking employees are economic strikers, the law allows an
employer to hire permanent replacements. What its state of
mind might be in exercising that right is irrelevant. Counsel
for General Counsel's argument is also rejected because it
fails to take into consideration the practical problem that an
employer may face in attempting to operate without experi-
enced employees. Poultry processing is not particularly
skilled work. Employees perform various functions, and their
individual productivity is determined largely on the basis of
being able to perform certain maneuvers quickly. I credit the
testimony of Operations Manager McKenzie that ``55 experi-
enced employees could probably do the work of 100
unexperienced [sic] employees.'' I agree with Respondent
that more replacements might be necessary to perform the
same volume as the number of employees who went on
strike. I find nothing unlawful by Respondent hiring more re-
placements than there were employees on strike, except to
the extent that Respondent continued to hire replacements
after strikers made their unconditional offer to return to
work.CONCLUSIONSOF
LAW1. Respondent Choctaw Maid Farms, Inc. is, and has beenat all times material herein, an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the Act.2. Retail, Wholesale, and Department Store Union, AFL±CIO is, and has been at all times material herein, a labor or-
ganization within the meaning of Section 2(5) of the Act. 529CHOCTAW MAID FARMS9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.10Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendments to 26 U.S.C. §6621. Interest accrued before January

1, 1987 (the effective date of the amendment) shall be computed as
in Florida Steel Corp., 231 NLRB 651 (1977).11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''3. Respondent informed employees that their annual wageraise was being withheld because they had selected the
Union to represent them; and Respondent thereby violated
Section 8(a)(1) of the Act.4. Respondent withheld an annual wage increase from em-ployees at its Pelahatchie, Mississippi facility because em-
ployees had chosen the Union to represent them; and Re-
spondent thereby violated Section 8(a)(1) of the Act.5. Employees at Respondent's Pelahatchie, Mississippi fa-cility in the evisceration and cut-up departments walked off
the job to protest working conditions, and, as such, were eco-nomic strikers.6. Employees Carolyn Stokes, Dorothy Taylor, DorothyRagsdale, Pamela Collier, and one as-yet-unidentified woman
abandoned the strike and unconditionally offered to return to
work before permanent replacements had been hired and at
a time when vacancies were available. By refusing to rein-
state those employees, Respondent violated Section 8(a)(1)
and (3) of the Act.7. Respondent continued to hire replacement employeesafter the strikers' unconditional offer to return to work, and
for each additional new employee hired, Respondent dis-
criminated against such strikers, and Respondent thereby vio-
lated Section 8(a)(1) and (3) of the Act.8. By hiring more replacement employees than the numberof individuals who went on strike as a result of business ne-
cessity, Respondent did not discriminate against strikers and
did not violate the Act. Accordingly, that allegation is dis-
missed.9. The unfair labor practices, which Respondent has beenfound to have engaged in, as described above, have a close,
intimate, and substantial relation to trade, traffic, and com-
merce among the several States and tend to lead to labor dis-
putes burdening and obstructing commerce and the free flow
of commerce within the meaning of Section 2(6) and (7) of
the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices in violation of Section 8(a)(1) and (3) of
the Act, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Choctaw Maid Farms, Inc., Pelahatchie,Mississippi, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Informing employees that annual wage raises are beingwithheld because employees have selected Retail, Wholesale
and Department Store Union, AFL±CIO, or any other labor
organization, to represent them.(b) Withholding annual wage increases from employees atits Pelahatchie, Mississippi facility because they have chosen
a union to represent them.(c) Failing and refusing to reinstate economic strikers whoabandon a strike and unconditionally offer to return to work
before permanent replacements are hired and/or at a time
when vacancies are available.(d) Continuing to hire replacement employees after strikershave made an unconditional offer to return to work, thereby
discriminating against such strikers.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Grant retroactively to its employees at its Pelahatchie,Mississippi facility the annual wage increase due them in
March 1991.(b) Make whole employees Carolyn Stokes, Dorothy Tay-lor, Dorothy Ragsdale, Pamela Collier, and the as-yet-uniden-
tified woman who abandoned the strike and unconditionally
offered to return to work before permanent replacements had
been hired and at a time when vacancies were available, as
well as those employees who were discriminated against by
Respondent continuing to hire replacement employees after
the strikers' unconditional offer to return to work, for any
loss of earnings or other benefits they may have suffered by
reason of the discrimination against them by paying a sum
of money equal to the amount they normally would have
earned from the date of the discrimination to the date when
they were in fact reinstated by Respondent, less net interim
earnings, as prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), plus interest, as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).10(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records,
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of the this Order.(d) Post at its Pelahatchie, Mississippi facility copies ofthe attached notice marked ``Appendix.''11Copies of the no-tice, on forms provided by the Regional Director for Region
15, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the the notices are not al-
tered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.